     Case 1:07-cv-00620-AWI-EPG Document 603 Filed 03/08/21 Page 1 of 1


1

2

3                                    UNITED STATES DISTRICT COURT

4                               EASTERN DISTRICT OF CALIFORNIA

5

6     SHELLY IOANE,                                    Case No. 1:07-cv-00620 AWI EPG

7                       Plaintiff,                     ORDER VACATING TRIAL AND
                                                       PRETRIAL DATES
8            v.
                                                       (Docs. 598 and 600)
9     JEAN NOLL,

10                      Defendant.

11
            Defendant, Jean Noll, has filed a motion for an order vacating the currently scheduled
12
     pretrial conference set for March 24, 2021, hearing on motions in limine set for May 3, 2021, and
13

14   jury trial set to commence on May 25, 2021 (Docket No. 527), and resetting such dates in tandem

15   with the rescheduling of expert discovery deadlines. For good cause shown, it is hereby,

16          ORDERED, that Defendant’s motion is granted; and it is further,
17
            ORDERED, that:
18
            The dates for the pretrial conference, hearing on motions in limine, and the
19
            commencement of a jury trial in this case are vacated.
20
21
     IT IS SO ORDERED.
22
     Dated: March 5, 2021
23                                              SENIOR DISTRICT JUDGE
24

25

26
27

28

                                                      1
